UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  12/27/2019
---------------------------------------------------------------X
PATRICIA WHITE,                                                :   19 Civ. 9051 (KPF) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER SUPPLEMENTING
                                                               :   STANDING ORDER IN
COMMISSIONER OF SOCIAL SECURITY,                               :   SOCIAL SECURITY CASE
                                                               :
                                             Defendant. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The above-referenced social security action has been referred to the undersigned

for Report and Recommendation. All motions and applications, including those related

to scheduling and all motions to dismiss or for judgment on the pleadings, must be made

to Judge Lehrburger and in compliance with this Court's Individual Practices in Civil

Cases, available on the Court's website at http://nysd.uscourts.gov/judge/Lehrburger.

        1.       Pursuant to Standing Order No. 16-MC-00171, dated April 20, 2016

(Standing Order), Defendant shall file the electronic certified transcript of the

administrative proceedings (e-CAR), which shall constitute the Defendant's answer, or

move against the complaint, no later than 90 days after Defendant is served with

process in this action. Thereafter, in order to promote the efficient adjudication of this

matter, the parties shall adhere to the following schedule and procedures.

        2.       No later than 30 days after the e-CAR is due, counsel for Plaintiff must

send a written proposal for settlement to counsel for the Commissioner, summarizing

Plaintiff’s strongest arguments, with specific references to the portions of the record

supporting those arguments, to determine if the case can be resolved.



                                                        1
       3.     Promptly upon receipt of Plaintiffs settlement proposal, counsel for the

Commissioner must consult with the agency, evaluate the merits of the proposal, and

meet and confer with Plaintiff’s counsel in good faith, in person or by telephone, to

determine whether the case can be resolved without further expenditure of attorney time

and judicial resources. An exchange of emails is not sufficient.

       4.     No later than 30 days after Plaintiff's settlement proposal is due, the

parties shall either: (a) electronically file a stipulation dismissing, remanding, or otherwise

resolving the case; or (b) electronically file a joint letter advising the Court that the parties

have complied with the requirements of paragraph 2 and 3 above but were unable to

resolve the case and are proceeding to brief their respective positions in accordance with

the paragraphs below. Any stipulation entered between the parties including, but not

limited to, a remand to the Social Security Administration (“Administration”) for further

proceedings must be approved by the assigned District Judge, unless the parties consent

to the undersigned’s jurisdiction over the case for all purposes. The parties are advised

that a remand for further proceedings is not necessarily a final disposition of the case,

and Plaintiff may be entitled to seek further review of any additional proceedings before

the Administration.

       5.     Plaintiff shall file their motion for judgment on the pleadings no later than

30 days after the parties' joint letter (pursuant to paragraph 4 above) is due.

       6.     The Commissioner shall file and serve their response to the motion for

judgment on the pleadings no later than 60 days after Plaintiff's motion is due. Within

seven days after the Commissioner files its response, the Commissioner shall deliver




                                               2
to chambers by mail, overnight courier, or hand delivery a courtesy copy (marked as such)

of the e-CAR.

       7.        No later than 21 days after the Commissioner's response is due, Plaintiff

shall file any reply.

       8.        The parties’ briefs should comply with the following requirements:

                 a.     The brief of each side shall contain a summary of those parts of the

Administrative Record that each side contends should be considered for purposes of

review of the agency’s decision. Each statement in a party’s summary of the record shall

be followed by a citation to the appropriate pages of the record (i.e., "R. at__").

                 b.     If Defendant believes that any of the statements in Plaintiff’s

summary of the record is inaccurate in any respect, then Defendant’s brief shall include

a footnote or section that lists each such statement, explains why each such statement is

inaccurate, and includes supporting cites to the record. If Plaintiff believes that any of the

statements in Defendant’s summary of the record is inaccurate in any respect, then

Plaintiff’s responsive brief shall include a footnote or section that lists each such

statement, explains why each such statement is inaccurate, and includes supporting cites

to the record.

                 c.     The Court is familiar with the standard of review and the sequential

evaluation process, so the parties may forego boilerplate discussions of the governing

legal standards unless there has been a recent change in the law. The parties should

focus on applying relevant and controlling legal authority to the facts germane to each

disputed issue.




                                               3
               d.    When citing relevant cases, statutes, regulations, Social Security

Rulings, medical and vocational reference sources, or other legal authority to support

their legal arguments, the parties shall provide complete and accurate citations to the

portions of those authorities relied upon. In addition, all medical terminology (including

medical conditions, diagnoses, procedures, tests, anatomical references, and

pharmaceuticals) shall be defined in terms understandable to a layperson, preferably by

citation to a medical dictionary or other standard reference work. The parties may not

supplement the record beyond the definition of technical terms.

         9.    Memoranda in support of or in opposition to any dispositive motion shall not

exceed 25 pages in length, and reply memoranda shall not exceed 10 pages in length. A

party seeking to exceed these page limitations must apply to the Court for leave to do so

in conformity with the undersigned’s Individual Practices in Civil Cases, with copies to all

counsel, no fewer than seven days before the date upon which the memorandum must

be filed.

         10.   Counsel for the Plaintiff must serve this Order on the Defendant and must

file proof of such service with the Court.

                                             SO ORDERED.



                                             _________________________________
                                             ROBERT W. LEHRBURGER
                                             UNITED STATES MAGISTRATE JUDGE

Dated:         December 27, 2019
               New York, New York

Copies transmitted this date to all counsel of record




                                               4
